Exhibit Earnings News Investor Relations Department Phone: 1-646-290-6400 TTC Group FOR IMMEDIATE RELEASE AROTECH CORPORATION REPORTS RESULTS FOR THE FOURTH QUARTER AND FULL YEAR, 2007 Full year revenues increase 34% over 2006 – Company reports net earnings per share for the fourth quarter Ann Arbor, Michigan, March 25, 2008 – Arotech Corporation (NasdaqGM: ARTX),a provider of quality defense and security products for the military, law enforcement and security markets, today reported results for the quarter and full year ended December 31, 2007. Fourth Quarter Results Revenues for the fourth quarter reached $17.7 million, compared to $14.1 million for the corresponding period in 2006, an increase of 26%. Gross profit for the fourth quarter was $5.8 million, or 33% of revenues, compared to $3.0 million, or 21% of revenues, for the corresponding period in 2006, a 12 point increase in the gross margin percentage. The Company reported an operating profit for the fourth quarter of $412,000 compared to an operating loss of $(1.6) million for the corresponding period in The
